14‐1381‐cv
     Sensational Smiles, LLC v. Jewel Mullen, Dr., et al.



 1                            UNITED STATES COURT OF APPEALS
 2                                FOR THE SECOND CIRCUIT
 3                                  ____________________
 4
 5                                       August Term, 2014
 6
 7   (Argued: April 15, 2015                                 Decided: July 17, 2015)
 8
 9                                   Docket No. 14‐1381‐cv
10
11                                   ____________________
12
13   SENSATIONAL SMILES, LLC, d/b/a SMILE BRIGHT
14
15                Plaintiff‐Appellant,
16
17   LISA MARTINEZ,
18
19                Plaintiff
20
21                       v.
22
23   JEWEL MULLEN, DR., in her official capacity as Commissioner of Public Health,
24   JEANNE P. SRATHEARN, DDS, in her official capacity as a Member of the
25   Connecticut Dental Commission, ELLIOT BERMAN, DDS, in his official capacity
26   as a Member of the Connecticut Dental Commission, LANCE E. BANWELL,
27   DDS, in his official capacity as a Member of the Connecticut Dental Commission,
28   PETER S. KATZ, DMD, in his official capacity as a Member of the Connecticut
29   Dental Commission, STEVEN G. REISS, DDS, in his official capacity as a Member
30   of the Connecticut Dental Commission, MARTIN UNGAR, DMD, in his official
31   capacity as a Member of the Connecticut Dental Commission, BARBARA B.
32   ULRICH, in her official capacity as a Member of the Connecticut Dental
33   Commission,
 1
 2
 3               Defendants‐Appellees.
 4
 5                                ____________________
 6
 7   Before: CALABRESI, CABRANES, and DRONEY, Circuit Judges.
 8
 9          Plaintiff‐appellant Sensational Smiles, LLC, d/b/a Smile Bright
10   (“Sensational Smiles”) appeals from a March 31, 2014 judgment of the United
11   States District Court for the District of Connecticut (Micheal P. Shea, Judge)
12   granting defendants’ motion for summary judgment.  Sensational Smiles is a
13   company that provides teeth‐whitening services that involve shining a low‐
14   powered LED light into a customer’s mouth for 20 minutes. The Connecticut
15   State Dental Commission has issued a declaratory ruling restricting the use of
16   such lights to licenced dentists. Sensational Smiles now challenges that ruling,
17   arguing that the ruling violates the Equal Protection Clause and the Due Process
18   Clause because it lacks a rational basis.  Because we conclude that there are
19   several rational reasons for limiting the use of teeth‐whitening LED lights to
20   licenced dentists, we affirm. 
21
22          Judge DRONEY concurs in a separate opinion.  
23                                ____________________

24                            PAUL M. SHERMAN (Dana Berliner, on the brief),
25                            Institute for Justice, Arlington, VA, for Plaintiff‐Appellant. 
26
27                            DANIEL SHAPIRO, Assistant Attorney General, for
28                            George Jepsen, Attorney General of Connecticut, for
29                            Defendants‐Appellees.
30
31
32
33
34


                                              2
 1          GUIDO CALABRESI, Circuit Judge: 

 2                The question in this case is whether a Connecticut rule restricting the

 3   use of certain teeth‐whitening procedures to licenced dentists is unconstitutional

 4   under the Due Process or Equal Protection Clauses.  Because we conclude that

 5   there are any number of rational grounds for the rule, we affirm the judgment of

 6   the District Court.


 7                                       BACKGROUND


 8                Under Connecticut law, the State Dental Commission (“the

 9   Commission”) is charged with advising and assisting the Commissioner of Public

10   Health in issuing dental regulations.  See Conn. Gen. Stat. § 20‐103a(a).  On June

11   8, 2011, the Commission issued a declaratory ruling that only licensed dentists

12   were permitted to provide certain teeth‐whitening procedures.  On July 11, 2011,

13   the Connecticut State Department of Public Health sent Sensational Smiles—a

14   non‐dentist teeth‐whitening business—a letter requesting that it “voluntarily”

15   cease the practice of offering teeth‐ whitening services, and warning that it could

16   otherwise face legal action.   


17                Sensational Smiles sued, challenging several aspects of the


                                              3
 1   declaratory ruling.  The parties before the District Court eventually agreed,

 2   however, that just one rule constrained the services offered by Sensational

 3   Smiles—specifically, the rule stating that only a licensed dentist could shine a

 4   light emitting diode (“LED”) lamp at the mouth of a consumer during a teeth‐

 5   whitening procedure.1  Sensational Smiles asserted that this rule violates the

 6   Equal Protection and Due Process Clauses, because no rational relationship exists

 7   between the rule and the government’s legitimate interest in the public’s oral

 8   health.  Accordingly, Sensational Smiles sought a declaratory judgment from the

 9   District Court that the rule was unconstitutional as applied, as well as a

10   permanent injunction barring the rule’s enforcement.  The District Court (Michael

11   P. Shea, Judge) rejected Sensational Smiles’ arguments and granted defendants’

12   motion for summary judgment.  Sensational Smiles appealed.


13                                         DISCUSSION


           1
             According to Sensational Smiles, the LED light was used to “enhance” the
     teeth whitening process.  See Appellant’s Br. at 3‐4 (“To enhance the whitening
     process, after the mouthpiece was inserted and the customer was reclined in the
     chair, a Smile Bright employee would then position a low‐powered LED light
     that was attached to an adjustable arm in front of the customer’s mouth.  Then
     the customer would simply relax for 20 minutes and listen to music until the light
     automatically shut off, indicating the end of the whitening process.”) (internal
     citations omitted). 

                                              4
 1         We review the District Court’s grant of summary judgment de novo,

 2   construing the evidence in the light most favorable to the non‐moving party. 

 3   Delaney v. Bank of America Corporation et al., 766 F.3d 163, 167 (2d Cir. 2014).  


 4         The claims at issue—that the declaratory ruling violated the Constitution’s

 5   Equal Protection and Due Process Clauses—are both subject to rational‐basis

 6   review.  See Heller v. Doe, 509 U.S. 312, 320 (1993) (“[A] classification neither

 7   involving fundamental rights nor proceeding along suspect lines . . . cannot run

 8   afoul of the Equal Protection Clause if there is a rational relationship between the

 9   disparity of treatment and some legitimate government purposes.”); Molinari v.

10   Bloomberg, 564 F.3d 587, 606 (2d Cir. 2009) (“The law in this Circuit is clear that

11   where, as here, a statute neither interferes with a fundamental right nor singles

12   out a suspect classification, we will invalidate that statute on substantive due

13   process grounds only when a plaintiff can demonstrate that there is no rational

14   relationship between the legislation and a legitimate legislative purpose.”)

15   (citations, internal quotation marks, and brackets omitted).  


16         As the Supreme Court has stated on multiple occasions, rational‐basis

17   review “is not a license for courts to judge the wisdom, fairness, or logic of


                                                5
 1   legislative choices.”  Heller, 509 U.S. at 319.  Rather, we are required to uphold the

 2   classification “if there is any reasonably conceivable state of facts that could

 3   provide a rational basis for the classification.”  Id. at 320 (internal quotation

 4   marks omitted).  Accordingly, to prevail, the party challenging the classification

 5   must “negative every conceivable basis which might support it.” Id. (citation and

 6   internal quotation marks omitted). 


 7         Reviewing the record de novo, we agree with the District Court that a

 8   rational basis, within the meaning of our constitutional law, existed for

 9   Connecticut’s prohibition on non‐dentists pointing LED lights into their

10   customers’ mouths.  All sides agree that the protection of the public’s oral health

11   is a legitimate governmental interest.  The parties, however, strongly dispute

12   whether the rule at issue rationally relates to this interest.  Here, the Commission

13   received expert testimony indicating that potential health risks are associated

14   with the use of LED lights to enhance the efficacy of teeth‐whitening gels.2  While

           2
             The Commission heard from Dr. Jonathan C. Meiers, DMD, who testified
     about several scientific articles that appeared in dental journals and that
     discussed the safety of lights used for teeth whitening.  In particular, he testified,
     and the Commission adopted as a finding of fact, that bleaching lights (though
     not specifically LED lights) can lead to an increased risk of pulpal irritation, tooth
     sensitivity, and lip burns.  One article referenced by Dr. Meiers dealt specifically
     with LED lights, and noted that “Thermal pulp damage from LED‐systems

                                                6
 1   Sensational Smiles disputes this evidence, it is not the role of the courts to

 2   second‐guess the wisdom or logic of the State’s decision to credit one form of

 3   disputed evidence over another.

 4         Sensational Smiles argues that even if there was some basis for believing

 5   that LED lights could cause harm, there was still no rational basis for restricting

 6   the operation of LED lights to licensed dentists. This is so because dentists are not

 7   trained to use LED lights or to practice teeth whitening, and are not required to

 8   have any knowledge of LED lights in order to get dental licenses.  The

 9   Commission, however, might have reasoned that if a teeth‐whitening customer

10   experienced sensitivity or burning from the light, then a dentist would be better

11   equipped than a non‐dentist to decide whether to modify or cease the use of the

12   light, and/or to treat any oral health issues that might arise during the procedure. 

13   The Commission might also have rationally concluded that, in view of the health

14   risks posed by LED lights, customers seeking to use them in a teeth‐whitening

15   procedure should first receive an individualized assessment of their oral health



     cannot be absolutely excluded and has to be taken into consideration, especially
     when high power LED’s are used for a longer time period.” Wolfgang Buchalla &
     Thomas Attin, External bleaching therapy with activation by heat, light or laser – a
     systematic review, 23 DENTAL MATERIALS 586, 590‐91 (2007). 

                                               7
 1   by a dentist.  Indeed, the Commission explicitly found that “[t]he decision of

 2   whether to recommend or apply bleaching agents and/or bleaching lights to a

 3   particular person’s teeth requires significant diagnostic expertise and skills, in

 4   part, to allow the provider to distinguish between pathological versus non‐

 5   pathological causes of tooth discoloration.” App’x at 201. There were thus

 6   rational grounds for the Dental Commission to restrict the use of these lights to

 7   trained dentists.

 8         Sensational Smiles further argues that the rule is irrational because it

 9   allows consumers to shine the LED light into their own mouths, after being

10   instructed in its use by unlicensed teeth‐whitening professionals, but prohibits

11   those same teeth‐whitening professionals from guiding or positioning the light

12   themselves.  The law, however, does not require perfect tailoring of economic

13   regulations, and the Dental Commission can only define the practice of dentistry;

14   it has limited control over what people choose to do to their own mouths. 

15   Moreover, and perhaps more importantly, individuals are often prohibited from

16   doing to (or for) others what they are permitted to do to (or for) themselves.

17   Thus, while one may not extract another’s teeth for money without a dental

18   license, individuals can remove their own teeth with pliers at home if they so


                                               8
 1   choose, and a failure to ban the latter practice would not render a ban on the

 2   former irrational.  The same is true of legal services, where individuals may

 3   proceed pro se, but may not represent others without a law license.   

 4          In sum, given that at least some evidence exists that LED lights may cause

 5   some harm to consumers, and given that there is some relationship (however

 6   imperfect) between the Commission’s rule and the harm it seeks to prevent, we

 7   conclude that the rule does not violate either due process or equal protection.   

 8         This would normally end our inquiry, but appellant, supported by amicus

 9   Professor Todd J. Zywicki , forcefully argues that the true purpose of the

10   Commission’s LED restriction is to protect the monopoly on dental services

11   enjoyed by licensed dentists in the state of Connecticut.  In other words, the

12   regulation is nothing but naked economic protectionism: “rent seeking . . .

13   designed to transfer wealth from consumers to a particular interest group.”3 



           3
             In the field of public choice economics, “rent‐seeking” means the attempt
     to increase one’s share of existing wealth through political activity.  See Anne O.
     Krueger, The Political Economy of the Rent‐Seeking Society, 64 AM. ECON. REV. 291
     (1974); Jagdish Bhagwati, Directly Unproductive, Profit Seeking Activities, 90 J. POL.
     ECON. 988 (1982); see also Dist. Intown Properties Ltd. P’ship v. D.C., 198 F.3d 874,
     885 (D.C. Cir. 1999) (“While the resulting proposals are naturally advanced in the
     name of the public good, many are surely driven by interest‐group purposes,
     commonly known as “rent‐seeking.’”). 

                                               9
 1   Zywicki Br. at 3.  This raises a question of growing importance and also permits

 2   us to emphasize what we do not decide, namely, whether the regulation is valid

 3   under the antitrust laws.  See N. Carolina State Bd. of Dental Examiners v. F.T.C., 135

 4   S. Ct. 1101 (2015) (holding that dental board was not sufficiently controlled by the

 5   state to claim state antitrust immunity).  

 6         In recent years, some courts of appeals have held that laws and regulations

 7   whose sole purpose is to shield a particular group from intrastate economic

 8   competition cannot survive rational basis review.  See St. Joseph Abbey v. Castille,

 9   712 F.3d 215, 222 (5th Cir. 2013) (“[N]either precedent nor broader principles

10   suggest that mere economic protection of a particular industry is a legitimate

11   governmental purpose[.]”); Merrifield v. Lockyer, 547 F.3d 978, 991, n.15 (9th Cir.

12   2008) (“[M]ere economic protectionism for the sake of economic protectionism is

13   irrational with respect to determining if a classification survives rational basis

14   review.”); Craigmiles v. Giles, 312 F.3d 220, 224 (6th Cir. 2002) (“[P]rotecting a

15   discrete interest group from economic competition is not a legitimate

16   governmental purpose.”).  The Tenth Circuit, on the other hand, has squarely

17   held that such a protectionist purpose is legitimate.  See Powers v. Harris, 379 F.3d

18   1208, 1221 (10th Cir. 2004) (“[A]bsent a violation of a specific constitutional

                                               10
 1   provision or other federal law, intrastate economic protectionism constitutes a

 2   legitimate state interest.”).   We join the Tenth Circuit and conclude that

 3   economic favoritism is rational for purposes of our review of state action under

 4   the Fourteenth Amendment.  

 5         Our decision is guided by precedent, principle, and practicalities.  As an

 6   initial matter, we note that because the legislature need not articulate any reason

 7   for enacting its economic regulations, “it is entirely irrelevant for constitutional

 8   purposes whether the conceived reason for the challenged distinction actually

 9   motivated the legislature.” F.C.C. v. Beach Commcʹns, Inc., 508 U.S. 307, 315 (1993). 

10   Accordingly, even if, as appellants contend, the Commission was in fact

11   motivated purely by rent‐seeking, the rational reasons we have already discussed

12   in support of the regulation would be enough to uphold it.  

13         But even if the only conceivable reason for the LED restriction was to

14   shield licensed dentists from competition, we would still be compelled by an

15   unbroken line of precedent to approve the Commission’s action.  The simple

16   truth is that the Supreme Court has long permitted state economic favoritism of

17   all sorts, so long as that favoritism does not violate specific constitutional

18   provisions or federal statutes.   See, e.g., Fitzgerald v. Racing Assʹn of Cent. Iowa, 539

                                                11
 1   U.S. 103, 109 (2003) (upholding state tax scheme that favored riverboat gambling

 2   over racetrack gambling); Nordlinger v. Hahn, 505 U.S. 1, 12 (1992) (upholding

 3   state property tax scheme that favored long term owners over new owners); New

 4   Orleans v. Dukes, 427 U.S. 297 (1976) (upholding New Orleans city ordinance that

 5   banned street vendors, with an exception made for existing vendors in operation

 6   for more than eight years);Williamson v. Lee Optical of Oklahoma Inc., 348 U.S. 483,

 7   (1955) (upholding regulation that prohibited “any person purporting to do eye

 8   examination or visual care to occupy space in [a] retail store”).4  

 9         These decisions are a product of experience and common sense.  Much of

10   what states do is to favor certain groups over others on economic grounds.  We

11   call this politics.  Whether the results are wise or terrible is not for us to say, as

12   favoritism of this sort is certainly rational in the constitutional sense.  To give but

13   one example, Connecticut could well have concluded that higher costs for teeth

14   whitening (the possible effect of the Commission’s regulation) would subsidize

15   lower costs for more essential dental services that only licensed dentists can


           4
             At oral argument, appellant pointed us to the Supreme Court’s decision
     in Metro. Life Ins. Co. v. Ward, 470 U.S. 869 (1985), contending that it stands for the
     proposition that economic protectionism is not a legitimate government interest. 
     Ward is inapposite, however, because it deals with economic discrimination
     based on out‐of‐state residence, not with purely intrastate economic regulation.  

                                                12
 1   provide, such as oral surgery or tooth extraction–much as the high cost of a law

 2   or business degree at a given university may allow other students at the same

 3   university to pursue poetry on the (relatively) cheap. Even such an arguably

 4   consumer‐friendly rationale is unnecessary, however, as a simple preference for

 5   dentists over teeth‐whiteners would suffice. To hold otherwise would be to

 6   interpret the Fourteenth Amendment in a way that is destructive to federalism

 7   and to the power of the sovereign states to regulate their internal economic

 8   affairs.  As Justice Holmes wrote over a century ago, “[t]he 14th Amendment

 9   does not enact Mr. Herbert Spencerʹs Social Statics.” Lochner v. New York, 198 U.S.

10   45, 75 (1905) (Holmes, J., dissenting).  Nor does it endorse Sidney and Beatrice

11   Webb’s Fabianism.  Choosing between competing economic theories is the work

12   of state legislatures, not of federal courts.   

13          We are buttressed in our decision by the difficulty in distinguishing

14   between a protectionist purpose and a more “legitimate” public purpose in any

15   particular case.  Often, the two will coexist, with no consistent way to determine

16   acceptable levels of protectionism.  Cf.  N. Carolina State Bd. of Dental Examiners,

17   135 S. Ct. at 1123 (Alito, J., dissenting).  And a court intent on sniffing out

18   “improper” economic protectionism will have little difficulty in finding it.  Thus,

                                                 13
 1   even the law at issue in Lochner—the paradigm of disfavored judicial review of

 2   economic regulations—might well fail the sort of rational basis scrutiny

 3   advocated by Sensational Smiles and its amicus.  See  Rebecca L. Brown,

 4   Constitutional Tragedies: The Dark Side of Judgment, in Constitutional

 5   Stupidities, Constitutional Tragedies 139, 142 (William N. Eskridge, Jr. & Sanford

 6   Levinson eds., 1998) (“[S]ubsequent analysts . . . . have demonstrated that the law

 7   at issue in Lochner, despite its guise as a health regulation, was probably a rent‐

 8   seeking, competition‐reducing measure supported by labor unions and large

 9   bakeries for the purpose of driving small bakeries and their large immigrant

10   workforce out of business.”).

11         Of course, if economic favoritism by the states violates federal law, then,

12   like any state action that contravenes stated federal rules, it falls under the

13   Supremacy Clause.  This can happen if—whether motivated by rent‐seeking or

14   by libertarian ideals—state action, though rational, violates the dormant

15   Commerce Clause, or if a state licensing board that is insufficiently controlled by

16   the state creates a monopoly in violation of the Sherman Act.  See 15 U.S.C. § 1 et

17   seq.; N. Carolina State Bd. of Dental Examiners, 135 S. Ct. at 1114.   Accordingly, we

18   emphasize that we take no position on the applicability of the antitrust laws to

                                               14
1   the regulation at issue here.  That is a separate and distinct inquiry that was not

2   argued and is not before us.  All we hold today is that there are any number of

3   constitutionally rational grounds for the Commission’s rule, and that one of them

4   is the favoring of licensed dentists at the expense of unlicensed teeth whiteners.

5

6

7                                     CONCLUSION



8      For the foregoing reasons, the judgment of the District Court is AFFIRMED. 


9




                                             15
 1    DRONEY, Circuit Judge, concurring in part and concurring in the judgment: 

 2           I join the majority opinion in its conclusion that the Dental Commission’s 

 3    declaratory  ruling  is  rationally  related  to  the  state’s  legitimate  interest  in 

 4    protecting  the  public  health.    Because  this  is  sufficient  to  resolve  the  appeal,  I 

 5    would  not  reach  the  question  of  whether  pure  economic  protectionism  is  a 

 6    legitimate  state  interest  for  purposes  of  rational  basis  review.    The  majority 

 7    having  chosen  to  address  that  issue,  I  write  separately  to  express  my 

 8    disagreement. 

 9           In  my  view,  there  must  be  at  least  some  perceived  public  benefit  for 

10    legislation  or  administrative  rules  to  survive  rational  basis  review  under  the 

11    Equal Protection and Due Process Clauses.  As the majority acknowledges, only 

12    the  Tenth  Circuit  has  adopted  the  view  that  pure  economic  protectionism  is  a 

13    legitimate state interest.  See Powers v. Harris, 379 F.3d 1208, 1221 (10th Cir. 2004).  

14    Two  of  the  circuits  that  reached  the  opposite  conclusion  expressly  rejected  the 

15    Tenth Circuit’s approach.  See St. Joseph Abbey v. Castille, 712 F.3d 215, 222‐23 (5th 

16    Cir. 2013); Merrifield v. Lockyer, 547 F.3d 978, 991 n.15 (9th Cir. 2008). 

17           I  agree  with  the  Fifth  Circuit’s  reasoning  in  St.  Joseph  Abbey,  particularly 

18    insofar as it disputes the Tenth Circuit’s reliance in Powers on the very Supreme 



                                                     1
 1    Court  cases  that  the  majority  cites  in  support  of  its  holding  here.    See  St.  Joseph 

 2    Abbey,  712  F.3d  at  222  (“[N]one  of  the  Supreme  Court  cases  Powers  cites  stands 

 3    for  that  proposition  [that  intrastate  economic  protectionism  is  a  legitimate  state 

 4    interest].    Rather,  the  cases  indicate  that  protecting  or  favoring  a  particular 

 5    intrastate  industry  is  not  an  illegitimate  interest  when  protection  of  the  industry 

 6    can  be  linked  to  advancement  of  the  public  interest  or  general  welfare.” 

 7    (emphasis  in  original));  see  also  Powers,  379  F.3d  at  1226  (Tymkovich,  J., 

 8    concurring)  (“Contrary  to  the  majority  . . .,  whenever  courts  have  upheld 

 9    legislation  that  might  otherwise  appear  protectionist  . . .,  courts  have  always 

10    found  that  they  could  also  rationally  advance  a  non‐protectionist  public  good.” 

11    (emphasis in original)). 

12           A  review  of  the  Supreme  Court  decisions  confirms  the  Fifth  Circuit’s 

13    conclusion  that  some  perceived  public  benefit  was  recognized  by  the  Court  in 

14    upholding  state  and  local  legislation.    In  Williamson  v.  Lee  Optical  of  Oklahoma, 

15    Inc., 348 U.S. 483 (1955), the Supreme Court reviewed an Oklahoma statute that, 

16    inter alia, forbade opticians from replacing eyeglass lenses without a prescription 

17    from an optometrist or ophthalmologist, even when an optician could easily and 

18    safely  have  done  the  work.    See  id.  at  485‐87.    In  concluding  that  the  legislation 



                                                      2
 1    passed  rational  basis  review,  the  Court  recognized  that  the  requirement  of  a 

 2    prescription could advance the public interest in an eye examination by a doctor 

 3    before the lens replacement.  See id. at 487‐88. 

 4          In City of New Orleans v. Dukes, 427 U.S. 297 (1976) (per curiam), the Court 

 5    reviewed a New Orleans ordinance that prohibited food venders from operating 

 6    pushcarts in the French Quarter.  See id. at 298.  A grandfather clause exempted 

 7    existing  vendors  from  the  ban  if  they  had  been  operating  continuously  in  the 

 8    French Quarter for at least eight years.  See id.  The Supreme Court held that the 

 9    exemption survived rational basis review, observing that New Orleans may have 

10    concluded  that  “newer  businesses  were  less  likely  to  have  built  up  substantial 

11    reliance  interests  in  continued  operation”  and  that  the  grandfathered  vendors 

12    may have “themselves become part of the distinctive character and charm” of the 

13    French Quarter.  Id. at  305. 

14          The  two  more  recent  decisions  cited  by  the  majority  upheld  differential 

15    rates  of  state  taxation.    Nordlinger  v.  Hahn,  505  U.S.  1  (1992),  considered  a 

16    California property tax regime that tied the assessment of property values to the 

17    value of the property at the time it was acquired, as opposed to its current value.  

18    See  id.  at  5.    This  approach  benefitted  long‐term  property  owners  over  newer 



                                                  3
 1    owners.  See id. at 6.  However, the Court identified the state’s “legitimate interest 

 2    in  local  neighborhood  preservation,  continuity,  and  stability”  and  the  “reliance 

 3    interests” of existing property owners as rational bases for the law.  Id. at 12‐13. 

 4           In  Fitzgerald  v.  Racing  Association  of  Central  Iowa,  539  U.S.  103  (2003),  the 

 5    Court reviewed an Iowa law that imposed higher taxes on racetrack slot machine 

 6    revenues  than  it  imposed  on  riverboat  slot  machine  revenues.    See  id.  at  105.  

 7    Again finding the differential tax treatment rational, the Court suggested that the 

 8    state  legislature  “may  have  wanted  to  encourage  the  economic  development  of 

 9    river  communities  or  to  promote  riverboat  history.”    Id.  at  109.    And  it  again 

10    emphasized  “reliance  interests,”  observing  that  the  law  preserved  the  historical 

11    tax rate for riverboats, whereas racetracks had not previously been permitted to 

12    operate slot machines at all.  Id. at 105, 109. 

13           It  may  be  that,  as  a  practical  matter,  economic  protectionism  can  be 

14    couched  in  terms  of  some  sort  of  alternative,  indisputably  legitimate  state 

15    interest.    Indeed,  the  majority  suggests  as  much  when  it  observes  that,  in  this 

16    case,  the  state  may  have  concluded  that  protectionism  “would  subsidize  lower 

17    costs for more essential dental services that only licensed dentists can provide.”  

18    Maj. Op., ante, at 12.  But it is quite different to say that protectionism for its own 



                                                     4
 1    sake is sufficient to survive rational basis review, and I do not think the Supreme 

 2    Court would endorse that approach.  Accord Merrifield, 547 F.3d at 991 n.15 (“We 

 3    do  not  disagree  that  there  might  be  instances  when  economic  protectionism 

 4    might be related to a legitimate governmental interest and survive rational basis 

 5    review.    However,  economic  protectionism  for  its  own  sake,  regardless  of  its 

 6    relation to the common good, cannot be said to be in furtherance of a legitimate 

 7    governmental interest.”). 

 8           Nor do I believe that rejecting pure economic protectionism as a legitimate 

 9    state interest requires us to resurrect Lochner.  Accord St. Joseph Abbey, 712 F.3d at 

10    227  (“We  deploy  no  economic  theory  of  social  statics  or  draw  upon  a  judicial 

11    vision  of  free  enterprise. . . .  We  insist  only  that  Louisiana’s  regulation  not  be 

12    irrational—the outer‐most limits of due process and equal protection—as Justice 

13    Harlan put it, the inquiry is whether ‘[the] measure bears a rational relation to a 

14    constitutionally  permissible  objective.’    Answering  that  question  is  well  within 

15    Article III’s confines of judicial review.” (second alteration in original) (footnote 

16    omitted));  Craigmiles  v.  Giles,  312  F.3d  220,  229  (6th  Cir.  2002)  (“We  are  not 

17    imposing  our  view  of  a  well‐functioning  market  on  the  people  of  Tennessee.  

18    Instead,  we  invalidate  only  the  General  Assembly’s  naked  attempt  to  raise  a 



                                                    5
 1    fortress  protecting  the  monopoly  rents  that  funeral  directors  extract  from 

 2    consumers.    This  measure  to  privilege  certain  businessmen  over  others  at  the 

 3    expense of consumers is not animated by a legitimate governmental purpose and 

 4    cannot  survive  even  rational  basis  review.”);  see  also  Cass  R.  Sunstein,  Naked 

 5    Preferences  and  the  Constitution,  84  Colum.  L.  Rev.  1689,  1692  (1984)  (“The 

 6    minimum requirement that government decisions be something other than a raw 

 7    exercise  of  political  power  has  been  embodied  in  constitutional  doctrine  under 

 8    the due process clause before, during, and after the Lochner era.”). 

 9           The majority, by contrast, essentially renders rational basis review a nullity 

10    in the context of economic regulation.  See Powers, 379 F.3d at 1226 (Tymkovich, 

11    J.,  concurring)  (“The  end  result  of  the  majority’s  reasoning  is  an  almost  per  se 

12    rule  upholding  intrastate  protectionist  legislation.”);  cf.  Ranschburg  v.  Toan,  709 

13    F.2d 1207, 1211 (8th Cir. 1983) (“Although states may have great discretion in the 

14    area  of  social  welfare,  they  do  not  have  unbridled  discretion.    They  must  still 

15    explain why they chose to favor one group of recipients over another.  Thus, it is 

16    untenable to suggest that a state’s decision to favor one group of recipients over 

17    another by itself qualifies as a legitimate state interest.  An intent to discriminate 

18    is  not  a  legitimate  state  interest.”).    If  even  the deferential limits  on state  action 



                                                      6
 1    fall  away  simply  because  the  regulation  in  question  is  economic,  then  it  seems 

 2    that  we  are  not  applying  any  review,  but  only  disingenuously  repeating  a 

 3    shibboleth.  Cf. Windsor v. United States, 699 F.3d 169, 180 (2d Cir. 2012) (“[W]hile 

 4    rational basis review is indulgent and respectful, it is not meant to be ‘toothless.’” 

 5    (citation omitted)), aff’d, 133 S. Ct. 2675 (2013). 

 6           I  acknowledge  that  the  deference  afforded  by  courts  to  legislative 

 7    enactments is significantly greater in the context of economic regulation than it is 

 8    “in  matters  of  personal  liberty.”    St.  Joseph  Abbey,  712  F.3d  at  221  (citing  United 

 9    States  v.  Carolene  Prods.  Co.,  304  U.S.  144,  152  n.4  (1938));  see  also  Allison  B. 

10    Kingsmill,  Note,  Of  Butchers,  Bakers,  and  Casket  Makers:  St.  Joseph  Abbey  v. 

11    Castille  and  the  Fifth  Circuit’s  Rejection  of  Pure  Economic  Protectionism  as  a 

12    Legitimate State Interest, 75 La. L. Rev. 933, 936 (2015) (“The [Supreme] Court has 

13    not  invalidated  a  single  piece  of  economic  legislation  on  due  process  or  equal 

14    protection grounds since [the 1930s], opting for a more deferential, rational basis 

15    review  of  state  laws.”).    But  this  difference  in  degree  does  not  compel  the 

16    conclusion that our deference in the economic sphere must be absolute.  Nor will 

17    an  insistence  on  some  legitimate,  non‐protectionist  state  interest  result  in 

18    sweeping judicial entanglement in the legislative process. 



                                                      7
 1           For this reason, I am not troubled by the majority’s surmise that “even the 

 2    law at issue in Lochner—the paradigm of disfavored judicial review of economic 

 3    regulations—might  well  fail  the  sort  of  rational  basis  scrutiny  advocated  by 

 4    Sensational  Smiles.”    Maj.  Op.,  ante,  at  13‐14.    First,  I  doubt  that  this  would 

 5    actually  be  the  case;  even  if,  as  a  matter  of  historical  fact,  the  Lochner  law  was 

 6    intended  to  be  a  protectionist  measure,  such  intent  is  not  dispositive  of  the 

 7    rational basis inquiry.  See id. at 10‐11.  And, in the highly unlikely event that the 

 8    evidence  showed  that  the  law  was  entirely  untethered  to  any  conceivable 

 9    legitimate state purpose (including protection of the public health), I do not see 

10    why  the  law  should  survive.    Lochner  is  “the  paradigm  of  disfavored  judicial 

11    review  of  economic  regulations”  because  it  imposed  exacting  limits  on  state 

12    action,  in  stark  contrast  to  the  deferential  standard  applied  under  modern 

13    rational basis review.  See Lochner v. New York, 198 U.S. 45, 59 (1905) (“There must 

14    be  more  than  the  mere  fact  of  the  possible  existence  of  some  small  amount  of 

15    unhealthiness to warrant legislative interference with liberty.”).  Our aversion to 

16    Lochner’s  flawed  approach  is  well  founded,  but  we  should  not  respond  to  that 

17    aversion  by  abandoning  the  minimum  requirements  of  due  process  and  equal 

18    protection. 



                                                      8
1           In  short,  no  matter  how  broadly  we  are  to  define  the  class  of  legitimate 

2    state  interests,  I  cannot  conclude  that  protectionism  for  its  own  sake  is  among 

3    them. 




                                                  9